Citation Nr: 1047178	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  06-02 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to July 1973.  
The Veteran passed away in July 2004.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In February 2008, the appellant requested to cancel the travel 
board hearing scheduled in March 2008.  She further requested 
that the appeal be sent to the Board.  

In February 2010, the appellant was advised that a temporary stay 
had been imposed on the adjudication of all cases affected by new 
presumptions of service connection based on herbicide exposure.  
The stay was recently lifted and the Board will proceed with the 
appeal.  


FINDINGS OF FACT

1.  The Veteran had service in Vietnam.  

2.  The Certificate of Death lists the immediate cause of death 
as intestinal infarction due to mesenteric artery occlusion due 
to arteriosclerosis.  






CONCLUSION OF LAW

The Veteran's cause of death, intestinal infarction due to 
mesenteric artery occlusion due to arteriosclerosis, is presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 
1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312; 75 Fed. Reg. 53216 (August 31, 2010) (to be codified at 
38 C.F.R. § 3.309(e)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Considering the decision to grant entitlement to service 
connection for the cause of the Veteran's death, a discussion of 
whether VA complied with the notice and assistance requirements 
of the VCAA, 38 U.S.C.A. § 5100 et seq., with regard to this 
issue, would serve no useful purpose.  

Analysis

Dependency and indemnity compensation is payable to a surviving 
spouse of a qualifying veteran who died from a service-connected 
disability.  38 U.S.C.A. § 1310.  The death of a veteran will be 
considered as having been due to a service-connected disability 
when the evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been made 
of all the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. § 
3.312(a).
 
A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).
 
In determining whether service connection is warranted for the 
cause of the Veteran's death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010).  
 
The claims file contains two death certificates.  The first was 
signed by Dr. M.C. the day following death and listed the 
immediate cause of death as intestinal ischemia.  The second was 
signed by the Veteran's attending physician, Dr. C.K., 
approximately three days later and lists the immediate cause of 
death as intestinal infarction due to mesenteric artery occlusion 
due to arteriosclerosis.  The Board has no reason to doubt the 
credibility of the second death certificate and it appears to be 
an expanded version of the initial certificate consistent with 
the information in the terminal hospital records.  

At the time of his death, the Veteran was service-connected for 
hepatitis C.  In her VA Form 9, the appellant contended that 
hepatitis caused several of the Veteran's medical conditions that 
ultimately contributed to his death.  

The Veteran was not service-connected for any of the disabilities 
listed on the death certificate and therefore, the Board must 
consider whether service connection should have been granted.  In 
December 2009, the representative requested that ischemic heart 
disease be considered as a cause of death.  The representative 
noted that the death certificate showed one of the causes of 
death as arteriosclerosis, which is an ischemic condition.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The law establishes a presumption of service connection for 
disease associated with exposure to certain herbicide agents and 
also provides a presumption of exposure for veterans who served 
in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War shall be 
presumed to have been exposed during such service to herbicide 
agents, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be presumed 
to have been exposed to herbicide agents shall be the last date 
on which he served in Vietnam during the Vietnam era.  
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during  service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of diseases includes ischemic heart 
disease.  The term "ischemic heart disease" includes, but is 
not limited to acute, subacute and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable, and Prinzmetal's angina.  75 Fed. Reg. 
53216 (August 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).

The Veteran's service records confirm that he served in the 
Republic of Vietnam during the Vietnam era.  Hence, the Board 
presumes that the Veteran was exposed to Agent Orange in service.  

The evidence of record shows that the Veteran died of intestinal 
infarction due to mesenteric artery occlusion due to 
arteriosclerosis.  Applying the law to the facts in this case, 
entitlement to service connection for the cause of the Veteran's 
death is warranted.  See 38 C.F.R. §§ 3.307, 3.309, 3.312; 75 
Fed. Reg. 53216 (August 31, 2010) (to be codified at 38 C.F.R. 
§ 3.309(e)).  
 

ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


